865 F.2d 1268
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DAN McDANIELS, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 88-3217.
United States Court of Appeals, Sixth Circuit.
Jan. 5, 1989.

Before MILBURN and NORRIS, Circuit Judges;  and SUHRHEINRICH, District Judge.*
PER CURIAM.


1
Petitioner, Dan McDaniels, seeks review of the order of the Benefits Review Board which affirmed the decision and order of the administrative law judge denying him benefits under the Federal Coal Mine Health and Safety Act.


2
Having had the benefit of oral arguments, and having carefully considered the record and the briefs of the parties, we conclude that the administrative law judge's findings of fact and conclusions of law are supported by substantial evidence and are consistent with law and are therefore unable to say that the Benefits Review Board erred in affirming the decision and order of the administrative law judge.  Accordingly, we AFFIRM the decision of the Board upon the reasoning found in the February 23, 1988 decision and order of the Benefits Review Board.



*
 The Honorable Richard F. Suhrheinrich, United States District Judge for the Eastern District of Michigan, sitting by designation